


110 HR 4280 IH: Aerial Firefighter Relief Act of

U.S. House of Representatives
2007-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4280
		IN THE HOUSE OF REPRESENTATIVES
		
			December 5, 2007
			Mrs. Cubin (for
			 herself, Mr. Thompson of California,
			 and Mrs. McCarthy of New York)
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committees on
			 Agriculture and the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Federal Land Policy and Management Act of
		  1976 to provide death and disability benefits for aerial firefighters who work
		  on a contract basis for the Forest Service or an agency of the Department of
		  the Interior and suffer death or disability in the line of duty, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Aerial Firefighter Relief Act of
			 2007.
		2.Death and
			 disability benefits for aerial firefighters of the Forest Service and
			 Department of the Interior agencies
			(a)FindingsCongress
			 finds the following:
				(1)Pilots and crew
			 members of aircraft used to fight wildfires generally work on a contract basis
			 with a State or Federal agency and, as a result, are not eligible for death or
			 disability benefits should they be killed or injured in the line of
			 duty.
				(2)Employer death
			 benefits and life insurance for aerial firefighters are expensive, and the
			 families of these unsung heroes have to cope not only with the loss of a loved
			 one, but also the additional financial loss of a wage earner.
				(3)It is vital that
			 Congress continue to encourage the recruitment and retention of skilled and
			 experienced aerial firefighters.
				(b)Eligibility for
			 death and disability benefitsSection 308 of the
			 Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1738) is amended by adding at the end the following
			 new subsection:
				
					(c)Eligibility of
				aerial firefighters for death and disability benefits
						(1)EligibilityAn
				individual who serves a public agency specified in paragraph (2), or a
				contractor or subcontractor of such a public agency, in an official capacity,
				with or without compensation, as a pilot or a crew member of an aircraft
				carrying out a firefighting mission on behalf of such public agency and who is
				killed or disabled as a result of an injury that occurs while the aircraft is
				moving under its own power for the purpose of take off, flight, or landing
				shall be eligible for a death or disability benefit under section 1201 of
				Public Law 90–351 (42 U.S.C. 3796).
						(2)Covered public
				agenciesSubsection (a) applies with respect to the Forest
				Service and any agency of the Department of the Interior.
						(3)ApplicabilityThis
				subsection shall apply with respect to death or injuries occurring on or after
				September 29,
				1976.
						.
			3.Eligibility of
			 aerial firefighters for public safety officer death benefits
			(a)In
			 generalParagraph (9) of section 1204 of the
			 Omnibus Crime Control and Safe Streets Act of
			 1968 (42 U.S.C. 3796b) is amended—
				(1)in subparagraph
			 (B) by striking or at the end;
				(2)in subparagraph
			 (C) by striking the period at the end and inserting ; or;
			 and
				(3)by adding at the
			 end the following new subparagraph:
					
						(D)an individual
				serving a public agency, or a contractor or subcontractor at any tier of a
				public agency, in an official capacity, with or without compensation, as a
				pilot or a crew member of an aircraft carrying out a firefighting mission on
				behalf of such public agency, so long as the injury occurs during the contract
				period beginning with the moment in which the aircraft moves under its own
				power for the purpose of flight and ending with the moment in which the
				aircraft comes to rest after
				landing.
						.
				(b)ApplicabilityThe
			 amendments made by subsection (a) shall apply with respect to injuries
			 occurring on or after September 29, 1976.
			
